Citation Nr: 0825561	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for status post nasal 
septoplasty with a history of allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1988. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

A review of the record reveals that the veteran filed a claim 
for service connection for sleep apnea in March 2006.  The 
veteran's claim was denied in a July 2007 RO decision.  The 
veteran did not file a notice of disagreement with regard to 
the July 2007 rating decision for his sleep apnea, and that 
issue is not on appeal before the Board.  


FINDING OF FACT

The veteran does not have any nasal obstruction or septum 
deviation, and no nasal polyps are present.  


CONCLUSION OF LAW

The criteria for a compensable rating for status post nasal 
septoplasty with a history of allergic rhinitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Codes (DC) 6502, 6522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   The March 
2004 letter, however, did not describe the particular rating 
criteria used in evaluating residuals of nasal septoplasty 
with a history of allergic rhinitis or discuss what evidence 
was necessary with respect to the rating criteria.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, which VA is required to rebut.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original March 2004 letter.  First, a March 2006 letter 
notified him that disabilities are rated on the basis of 
diagnostic codes, and was told of the need to present 
evidence to meet the rating criteria.  Additionally, the 
specific rating criteria were provided to the veteran in the 
May 2004 statement of the case, and the veteran's statements 
reflect that he had actual knowledge of the evidence 
necessary for an increased rating for status post nasal 
septoplasty with history of allergic rhinitis.  During his 
November 2004 hearing, the veteran stated that when he laid 
on his back, both nostrils would close, and if he lay on his 
side, one nostril would close while the other stayed open; he 
also stated that one of his main symptoms was constant 
drainage and swelling inside of his nose.  Further, the 
veteran's representative referred to these statements in his 
April 2008 accredited representative statement.  The 
veteran's and representative's statements indicate that the 
veteran understood that any increased rating for status post 
nasal septoplasty with a history of allergic rhinitis would 
require at least 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side and/or the 
presence of polyps inside the nasal passage.  Accordingly, he 
demonstrated an understanding of the evidence of 
symptomatology necessary for a higher disability rating.  As 
such, the Board finds that he had actual knowledge of the 
particular rating criteria used in evaluating his disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records, and provided him 
with two VA examinations.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Higher Rating

The veteran was originally awarded service connection for 
status post nasal septoplasty with a history of allergic 
rhinitis in a January 1992 rating decision.  He was assigned 
a noncompensable evaluation, effective June 19, 1991.  The 
veteran submitted a claim for an increased rating in 
September 2002, reporting that his disability was worse than 
it was currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria. 

The veteran's status post nasal septoplasty with a history of 
allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6502, 
which evaluates deviation of the nasal septum.  Under DC 
6502, the maximum, and indeed, the only rating for service-
connected deviation of the nasal septum is 10 percent.  This 
Diagnostic Code provides that a 10 percent rating is assigned 
for traumatic deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, DC 6502 (2007).  The veteran's 
disability could also be rated as allergic rhinitis under DC 
6522, which provides a 10 percent rating for rhinitis without 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side; a 30 percent rating is assigned for rhinitis with 
polyps.  38 C.F.R. § 4.97, DC 6522 (2007).  

In March 1992, the veteran underwent a partial turbinectomy 
under the care of Neil Stronach, M.D. for right-sided nasal 
obstruction secondary to turbinate hypertrophy.  Post-
surgery, the veteran reported that he was able to breathe 
freely through the right side of his nose.  In December 1993, 
the veteran again reported right sided nasal obstruction, 
especially at night when he reclined with the right side 
down.  Dr. Stronach reported that the veteran's nasal 
passages actually looked fairly open, and that sinus x-rays 
revealed no evidence of actual pus within the maxillary 
sinuses, nasal endoscope showed that the inferior turbinate 
had been trimmed but that there was no significant buildup of 
debris within the nasal passageway.  Dr. Stronach stated that 
the veteran's problems may actually have been related to 
excessive air flow and crusting on the right side.  In March 
1997, Dr. Stronach diagnosed the veteran with acute 
sinusitis.  In September 1999, the veteran complained of 
snoring and nasal obstruction at night, reporting that while 
Afrin completely relieved his symptoms, it irritated his 
nose; Dr. Stronach did not provide a diagnosis at this time.  
Finally, during several treatments between 1991 and 2000, Dr. 
Stronach reported that the veteran had rhinitis.

The veteran also sought private treatment with D. Hugh 
Frazer, M.D. beginning in September 2000.  In January 2001, 
August 2001, and March 2002Dr. Frazer reported that the 
veteran had no polyps, and had a septum and nose within 
normal limits; he diagnosed the veteran with 
allergic/vasomotor rhinitis and asthma.  

The veteran underwent a VA examination in October 2002, when 
he reported in-service surgery in 1979 for a deviated septum, 
which did not help his congestion; intermittent use of nasal 
spray for rhinorrhea; daily use of Clarinex; difficulty 
breathing at night; asthma; allergies to mold, mildew, 
feather and other environmental factors; and episodes of 
sinusitis in the past.  The examiner noted that the veteran 
had no nasal congestion, but did have erythema and 
inflammation of the nasal passages.  The examiner diagnosed 
allergic rhinitis, asthma, and a history of sleep apnea.   

The veteran underwent a second VA examination in December 
2007, when he reported that he began having nasal congestion 
prior to 1979, with difficulty breathing and some swelling in 
the nasal region, which he stated has gotten progressively 
worse.  The veteran reported that there was no history of 
trauma, but that there was a history of perennial allergies, 
as well as a history of sinusitis, with no incapacitating 
episodes.  The veteran had rhinitis symptoms of nasal 
congestion and excess nasal mucous, and reported sinus 
pain/tenderness and frequent breathing difficulty.  The 
examiner reported that there was no nasal obstruction, no 
septal deviation, no nasal polyps, no air fluid levels, no 
areas of opacification, and no evidence of bony destruction.  
There was tenderness of the maxillary sinus, but tests 
revealed normal paranasal sinuses.  The examiner reported 
that there was no associated diagnosis, but stated that the 
veteran's sinuses were significantly affected, causing 
decreased concentration, lack of stamina, weakness, and 
fatigue.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable rating for status post nasal septoplasty with a 
history of allergic rhinitis.  The applicable schedular 
rating criteria provide for a 10 percent rating for traumatic 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  The evidence 
of record indicates that the veteran has no obstruction of 
the nasal passageway and no polyps.  Dr. Stronach reported 
that the veteran's nasal passages were open with no 
significant buildup of debris within the nasal passageway, 
and stated that the veteran's problems could actually be 
related to excessive air flow on the right side.  Dr. Frazer 
reported that the veteran's nose and nasal septum were within 
normal limits and found that he had no polyps.  While the 
October 2002 VA examiner diagnosed the veteran with allergic 
rhinitis, the July 2007 examiner reported that there was no 
associated diagnosis regarding the veteran's nose, other than 
sinus tenderness, and specifically reported that there was no 
nasal obstruction or septal deviation, and that no nasal 
polyps were present.  Because the evidence does not show any 
obstruction, let alone 50 percent obstruction on each side or 
complete obstruction on one side, the veteran is not entitled 
to a compensable rating for status post nasal septoplasty 
with a history of allergic rhinitis under DC 6502.  
Additionally, because there is also no evidence that the 
veteran has polyps, he is not entitled to a compensable 
rating for his allergic rhinitis under DC 6522.  

The Board has also considered whether the veteran is entitled 
to a higher rating under DCs 6510-6514, which rate chronic 
sinusitis on the basis of incapacitating episodes.  See 38 
C.F.R. § 4.97, DCs 6510-6514 (2007).  However, as noted 
during the December 2007 VA examination, there is no evidence 
of record suggesting that the veteran has suffered more than 
occasional acute sinusitis or that he has had any 
incapacitating episodes related to chronic sinusitis.  Nor is 
he service connected for sinusitis.  As such, the veteran is 
not entitled to a compensable rating under DCs 6510-6514.    

For the reasons provided above, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for status post nasal septoplasty with a history of 
allergic rhinitis.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).


ORDER

Entitlement to a compensable rating for status post nasal 
septoplasty with a history of allergic rhinitis is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


